 



Exhibit 10.1
FIRST AMENDMENT TO SUPPLY AGREEMENT
     THIS FIRST AMENDMENT TO SUPPLY AGREEMENT, dated September 16, 2005 (this
“Amendment”), is made by and between R. J. Reynolds Tobacco Company (“RJRT”) and
Alcan Packaging Food And Tobacco Inc. (“Alcan”).
RECITALS
     WHEREAS, the parties hereto have agreed to amend the Supply Agreement,
dated as of May 2, 2005, by and between RJRT and Alcan (the “Supply Agreement”),
to amend the definition of the term “Transition Period” contained in the Supply
Agreement.
     NOW, THEREFORE, the parties to this Amendment hereby agree as follows:
1. AMENDMENT
     The definition of “Transition Period” set forth in Section 1.1 of the
Supply Agreement is hereby amended and restated in its entirety as follows:
     “ “Transition Period” means the term of the Transition Supply Agreement as
in effect on May 2, 2005.”
2. MISCELLANEOUS PROVISIONS
     (a) Execution in Counterparts. This Amendment may be executed by the
parties hereto in separate counterparts, each of which shall be deemed to be an
original and both of which together shall constitute one and the same agreement.
     (b) No Other Amendments. Except as expressly set forth herein, the Supply
Agreement shall continue in full force and effect without waiver, modification
or amendment.
[The Remainder of this Page is Intentionally Blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date first above written.

            ALCAN PACKAGING FOOD AND TOBACCO INC.
      By:   /s/ Ron Syrkos         Title: Vice President, General Manager       
Date: September 16, 2005       R. J. REYNOLDS TOBACCO COMPANY
      By:   /s/ Michael S. Desmond         Name:   Michael S. Desmond       
Title:   Senior Vice President and Chief Accounting Officer     

 